Citation Nr: 0202210	
Decision Date: 03/07/02    Archive Date: 03/15/02	

DOCKET NO.  96-16 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a heart 
disorder, including hypertension and tachycardia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.  

This case was previously before the Board of Veterans' 
Appeals (Board) in November 1999, at which time it was 
remanded for further development.  Following that 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, confirmed and continued 
the denial of entitlement to service connection for heart 
disease, including hypertension and tachycardia.  

In November 1999, the Board also remanded the issue of 
whether or not new and material evidence had been received to 
reopen a claim of entitlement to service connection for 
defective hearing.  Following the requested development, the 
RO granted entitlement to service connection for that 
disorder.  With respect to the issue of service connection, 
that decision represented a full grant of benefits.  
Accordingly, that issue is no longer before the Board and 
will not be considered below.  


FINDINGS OF FACT

1.  The veteran did not appeal a September 1990 decision by 
the RO, which denied entitlement to service connection for 
heart disease, including hypertension.  

2.  Evidence received since the RO's September 1990 decision 
is either cumulative or duplicative of that on file at the 
time of the decision and is not so significant, by itself or 
in connection with evidence previously assembled, that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for heart 
disease, including hypertension and tachycardia.  


CONCLUSIONS OF LAW

1.  The RO's September 1990 decision, which denied 
entitlement to service connection for heart disease, 
including hypertension, is final.  38 U.S.C. § 4005(c) 
(1988); 38 C.F.R. § 19.192 (1990).  

2.  The evidence received since the RO's September 1990 
decision is not new and material for the purpose of reopening 
the veteran's claim of entitlement to service connection for 
heart disease, including hypertension and tachycardia.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his heart disease is primarily the 
result of hypertension in service and that service connection 
is, therefore, warranted.  

Service connection connotes many factors, but basically it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  There 
must be competent evidence of current disability (generally, 
a medical diagnosis); of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
of a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  Even if the disease at issue is 
initially diagnosed after the veteran's discharge from 
service, service connection may still be granted, when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For certain disabilities, such as heart disease, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable 
from affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1113; 38 C.F.R. § 3.307.  

A review of the evidence discloses that this is not the 
veteran's first claim of entitlement to service connection 
for heart disease.  In September 1990, the RO denied 
entitlement to such a disorder.  The veteran was notified of 
that decision, as well as his appellate rights; however, a 
notice of disagreement was not received with which to 
initiate the appellate process.  Accordingly, that decision 
became final under the law and regulations then in effect.  
38 U.S.C. § 4005(c); 38 C.F.R. § 19.192.  

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105 (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991) which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156.  If new and material evidence has been 
presented, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring that the duty to assist 
the veteran in the development of his claim has been 
fulfilled.  See, Elkins v. West, 12 Vet. App. 209 (1999).  

New and material evidence is that which has not been 
submitted previously to VA decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and, 
which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  Evidence on file at the time of the RO's 
decision in September 1990 consisted of the veteran's service 
medical records and of an application for hospital treatment 
or domiciliary care (VA Form 10-P-10), received in February 
1954.  Such evidence was negative for any complaints or 
clinical findings of heart disease in service or during the 
veteran's first year after service.  Indeed, at the time of 
the veteran's separation from service, his heart and lungs 
were reportedly normal, and a chest X-ray was negative for 
any relevant abnormalities.  Moreover, his blood pressure was 
118/82.  In June 1953, the veteran was treated for complaints 
of pain in his right side.  At that time, his systolic 
readings ranged from 130 to 140, and his diastolic readings 
ranged from 100 to 104.  Again, however, there was no 
diagnosis of heart disease, including hypertension.  Such a 
diagnosis was not clinically reported until the mid-1980s, 
when private medical records revealed evidence of 
supraventricular tachycardia.  There was, however, no 
competent evidence of a nexus to service.  Although lay 
statements submitted on the veteran's behalf indicated that 
the veteran had a longstanding history of heart disease, they 
did not show the time frame for the onset of that disorder.  
Accordingly, service connection was denied.  As noted above, 
the veteran did not appeal that decision.  

The veteran now seeks to reopen his claim of entitlement to 
service connection for heart disease.  Evidence added to the 
record since the RO's decision in September 1990 consists of 
private medical records, dated from April 1988 to September 
2000; VA medical records dated from September 1994 to 
September 2001; reports of VA examinations performed in 
September 1994, October 1995, June 1998 and May 2001; and the 
transcript of a hearing held at the RO in March 1998.  Such 
evidence is new, in the sense that it has not previously been 
before VA decision makers.  Although it shows that the 
veteran had a pacemaker inserted in his chest in April 1988, 
it does not cure the deficits in evidence which existed in 
September 1990.  That is, it does not provide competent 
evidence of a nexus between the veteran's current heart 
disease and service.  The only evidence to the contrary 
continues to come from the veteran (see the transcript of the 
veteran's March 1998 hearing on appeal).  It must be 
emphasized however that, as a layman, he is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or etiology of a particular disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Even 
when considered with the evidence previously of record, the 
additional evidence simply does not suggest a nexus between 
the veteran's heart disease and service.  As such, it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, the RO's 
September 1990 decision denying entitlement to service 
connection for heart disease is confirmed and continued.  

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
That law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A).  

In August 2001, the VA published final rules implementing the 
VCAA, including changes with respect to the definition of new 
and material evidence and the development of associating 
cases.  66 Fed. Reg. 45,620 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a)).  The changes with respect to new and material 
evidence, however, are only effective for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)(4)(iii)).  As such, the new changes are 
not applicable to the veteran's appeal.  It should be noted, 
however, that prior to the publication of the final rules 
implementing the VCAA, the RO notified the veteran of its 
enactment and the potential impact on his claim.  Indeed, the 
Board finds that the RO has met its duty to assist the 
veteran in the development of his claim.  By virtue of 
information sent to the veteran, including the Board remand 
in November 1999, the statement of the case, and several 
supplemental statements of the case, the veteran and his 
representative were notified of the evidence necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran; 
and, in fact, it appears that all evidence so identified has 
been obtained and associated with the claims folder.  As 
noted above, such evidence includes the veteran's service 
medical records, numerous VA treatment records and reports of 
examinations, dating back to June 1953; numerous records of 
private treatment, dating back to the mid-1980s; and the 
transcript of the veteran's hearing in March 1998.  Indeed, 
the veteran has not identified any outstanding evidence which 
could be used to support the issue on appeal.  Accordingly, 
the Board is of the opinion that the VA has met its duty to 
assist the veteran in the development of his appeal and that 
there is no need for further development at this time.  


ORDER

New and material evidence not having been submitted, the 
request to reopen the claim of entitlement to service 
connection for heart disease, including hypertension and 
tachycardia, is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

